Exhibit 10.1

HOLOGIC, INC.

AMENDED AND RESTATED 2008 EQUITY INCENTIVE PLAN

(amended as of March 14, 2018)

1.    Purpose and Eligibility. The purpose of this Amended and Restated 2008
Equity Incentive Plan (the “Plan”) of HOLOGIC, INC., a Delaware corporation (the
“Company”), is to provide stock options, stock issuances and other equity
interests in the Company (each, an “Award”) to (a) employees, officers,
directors, consultants and advisors of the Company and its Parents and
Subsidiaries, and (b) any other person who is determined by the Board to have
made (or is expected to make) contributions to the Company. Any person to whom
an Award has been granted under the Plan is called a “Participant.” Additional
definitions are contained in Section 11.

2.    Administration.

a.    Administration by Board of Directors. The Plan will be administered by the
Board of Directors of the Company (the “Board”). The Board, in its sole
discretion, shall have the authority to grant and amend Awards, to adopt, amend
and repeal rules relating to the Plan and to interpret and correct the
provisions of the Plan and any Award. The Board shall have authority, subject to
the express limitations of the Plan, (i) to construe and determine the Plan and
any documentation (including electronic) relating to the Plan or Awards
thereunder, (ii) to prescribe, amend and rescind rules and regulations relating
to the Plan and any Awards, and to make exceptions to any such rules if the
Board, in good faith, determines that it is necessary to do so in light of
extraordinary circumstances and for the benefit of the Company and so as to
avoid unanticipated consequences or address unanticipated events (including any
temporary closure of an applicable stock exchange, disruption of communications
or natural catastrophe), (iii) to determine the terms and provisions of Awards,
which need not be identical, (iv) to create sub-plans hereunder necessary to
comply with laws and regulations of any foreign country in which the Company may
seek to grant an Award to a person eligible under Section 1, and (v) to make all
other determinations in the judgment of the Board of Directors necessary or
desirable for the administration and interpretation of the Plan. Notwithstanding
anything in the Plan to the contrary, equity-based Awards granted under the Plan
may not become exercisable, vest or be settled, in whole or in part, prior to
the one-year anniversary of the date of grant, except that: (A) the Board may
provide that Awards become exercisable, vest or settle prior to such date in the
event of the Participant’s death or disability or in the event of a Change of
Control (as defined below); and (B) annual equity grants to non-employee
directors that occur in connection with the Company’s annual meeting of
shareholders may vest on the date of the Company’s next annual meeting.
Notwithstanding the foregoing, up to 5% of the aggregate number of shares
authorized for issuance under this Plan (as described in Section 3(a)) may be
issued pursuant to Awards subject to any, or no, vesting conditions, as the
Board determines appropriate. The Board may, in its sole and absolute
discretion, without amendment to the Plan but subject to the limitations
otherwise set forth in the Plan, waive or amend the operation of Plan provisions
respecting exercise after termination of Service to the Company and, except as
otherwise provided herein, adjust any of the terms of any Award. The Board may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan or in any Award in the manner and to the extent it shall deem expedient to
carry the Plan or any Award into effect, and it shall be the sole and final
judge of such expediency. All decisions by the Board shall be final and binding
on all interested persons. Neither the Company nor any member of the Board shall
be liable for any action or determination relating to the Plan.

b.    Appointment of Committee. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). If so delegated, all
references in the Plan to the “Board” shall mean such Committee or the Board.
The Compensation Committee of the Board of Directors is initially delegated all
of the powers of the Board of Directors under the Plan, and shall continue to
have such powers unless and until otherwise determined by the Board of
Directors.

c.    Delegation. To the extent permitted by applicable law, the Board may
delegate to one or more executive officers of the Company the power to grant
Awards and exercise such other powers under the Plan as the Board may determine,
provided that the Board shall fix the maximum number of Awards to be granted and
the maximum number of shares issuable to any one Participant pursuant to Awards
granted by such executive officers. No such executive officer shall designate
himself or herself as a recipient of any Awards granted under authority
delegated to such executive officer. In addition, the Board may delegate any or
all aspects of the day-to-day administration of the Plan to one or more officers
or employees of the Company or any Subsidiary, and/or to one or more agents.

 

1



--------------------------------------------------------------------------------

d.    Applicability of Section Rule 16b-3. Notwithstanding anything to the
contrary in the foregoing if, or at such time as, the Common Stock is or becomes
registered under Section 12 of the Exchange Act of 1934, as amended (the
“Exchange Act”), or any successor statute, the Plan shall be administered in a
manner consistent with Rule 16b-3 promulgated thereunder, as it may be amended
from time to time, or any successor rules (“Rule 16b-3”), such that all
subsequent grants of Awards hereunder to Reporting Persons, as hereinafter
defined, shall be exempt under such rule. Those provisions of the Plan which
make express reference to Rule 16b-3 or which are required in order for certain
option transactions to qualify for exemption under Rule 16b-3 shall apply only
to such persons as are required to file reports under Section 16 (a) of the
Exchange Act (a “Reporting Person”).

3.    Stock Available for Awards.

a.    Number of Shares. Subject to adjustment under Section 3(c), the aggregate
number of shares of Common Stock of the Company (the “Common Stock”) that may be
issued pursuant to the Plan is 36,000,000 (the “Available Shares”). If (i) an
Award granted under the Plan is canceled, expires, forfeited, settled in cash,
settled by delivery of fewer shares of Common Stock than the number of shares of
Common Stock underlying the award or option or otherwise terminated without
delivery of the shares of Common Stock to the holder of such award or option or,
(ii) other than in the case of an Option Award or a stock appreciation right
award, shares are withheld from such an Award or separately surrendered by the
Participant in payment of taxes relating to such an Award, then such shares or
shares underlying such award shall be deemed to constitute shares not delivered
and will be available under the Plan for subsequent awards. The aggregate number
of shares issued under this Plan at any time shall equal only the number of
shares actually issued upon exercise or settlement of an Award under this Plan.
Notwithstanding the foregoing, shares of Common Stock subject to an Award under
this Plan may not again be made available for issuance under this Plan if such
shares are: (A) shares that were subject to a stock-settled stock appreciation
right and were not issued upon the net settlement or net exercise of such stock
appreciation right, (B) shares delivered to or withheld by the Company to pay
the exercise price of an Option Award, (C) shares delivered to or withheld by
the Company to pay the withholding taxes related an Option Award or a stock
appreciation right, or (D) shares repurchased on the open market with the
proceeds of an Option Award. The shares issued pursuant to Awards granted under
this Plan may be shares that are authorized and unissued or shares that were
reacquired by the Company, including shares purchased in the open market.

b.    Tax-Code Limits. The aggregate number of shares that may be earned
pursuant to Awards granted under this Plan during any calendar year to any one
Participant shall not exceed 3,000,000, which number shall not count any tandem
stock appreciation rights. The aggregate number of shares that may be issued
pursuant to the exercise of Incentive Stock Options (as defined in Section 4(b))
granted under this Plan shall not exceed 36,000,000, which number shall be
calculated and adjusted pursuant to Section 3(c) only to the extent that such
calculation or adjustment will not affect the status of any option intended to
qualify as an Incentive Stock Option under Section 422 of the Code. The maximum
cash amount payable pursuant to all Incentive Awards granted in any calendar
year to any Participant under this Plan that are intended to be performance
based compensation shall not exceed ten million dollars ($10,000,000).

c.    Adjustment to Common Stock. Subject to Section 8, in the event of any
stock split, reverse stock split, stock dividend, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off, split-up, or other similar change in
capitalization or similar event, (i) the number and class of shares subject to
the limits in Section 3(a) and 3(b), (ii) the number and class of securities,
vesting schedule and exercise price per share, as applicable, subject to each
outstanding Award, (iii) the repurchase price per security subject to
repurchase, and (iv) the terms of each other outstanding Award, shall be
equitably adjusted by the Company (or substituted Awards may be made if
applicable) to the extent the Board shall determine, in good faith, that such an
adjustment (or substitution) is appropriate. Adjustments need not be uniform as
between different Awards or different types of Awards.

d.    Director Awards. The aggregate dollar value of equity-based (based on the
grant date fair value of equity-based Awards) and cash compensation granted
under this Plan or otherwise during any fiscal year to any one non-employee
director shall not exceed $800,000; provided, however, that in the fiscal year
in which a non-employee director first joins the Board or is first designated as
Chairman of the Board or Lead Director, the maximum aggregate dollar value of
equity-based and cash compensation granted to the Participant may be up to one
hundred and fifty percent (150%) of the foregoing limit and the foregoing limit
shall not count any tandem stock appreciation rights.

 

2



--------------------------------------------------------------------------------

4.    Stock Options.

a.    General. Subject to the provisions of the Plan, the Board may grant
options to purchase Common Stock (each, an “Option”) and determine the number of
shares of Common Stock to be covered by each Option, the exercise price of each
Option and the conditions and limitations applicable to the exercise of each
Option and the shares of Common Stock issued upon the exercise of each Option,
including, but not limited to, vesting provisions, repurchase provisions and
restrictions relating to applicable federal or state securities laws. Each
Option will be evidenced by a Stock Option Agreement, consisting of a Notice of
Stock Option Award and a Stock Option Award Agreement or such other form of
documentation (which may be electronic) as may be approved by the Board
(collectively, a “Stock Option Agreement”).

b.    Incentive Stock Options. An Option that the Board intends to be an
incentive stock option (an “Incentive Stock Option”) as defined in Section 422
of the Code, as amended, or any successor statute (“Section 422”), shall be
granted only to an employee of the Company and shall be subject to and shall be
construed consistently with the requirements of Section 422 and regulations
thereunder. The Board and the Company shall have no liability if an Option or
any part thereof that is intended to be an Incentive Stock Option does not
qualify as such. An Option or any part thereof that does not qualify as an
Incentive Stock Option is referred to herein as a “Nonstatutory Stock Option” or
“Nonqualified Stock Option.”

c.    Dollar Limitation. For so long as the Code shall so provide, Options
granted to any employee under the Plan (and any other incentive stock option
plans of the Company) which are intended to qualify as Incentive Stock Options
shall not qualify as Incentive Stock Options to the extent that such Options, in
the aggregate, become exercisable for the first time in any one calendar year
for shares of Common Stock with an aggregate Fair Market Value (as defined
below) (determined as of the respective date or dates of grant) of more than
$100,000. The amount of Incentive Stock Options which exceed such $100,000
limitation shall be deemed to be Nonqualified Stock Options. For the purpose of
this limitation, unless otherwise required by the Code or regulations of the
Internal Revenue Service or determined by the Board, Options shall be taken into
account in the order granted, and the Board may designate that portion of any
Incentive Stock Option that shall be treated as a Nonqualified Stock Option in
the event that the provisions of this paragraph apply to a portion of any
Option. The designation described in the preceding sentence may be made at such
time as the Committee considers appropriate, including after the issuance of the
Option or at the time of its exercise.

d.    Exercise Price. The Board shall establish the exercise price (or determine
the method by which the exercise price shall be determined) at the time each
Option is granted and specify the exercise price in the applicable Stock Option
Agreement, provided, however, in no event may the per share exercise price of an
Option be less than 100% of the Fair Market Value of the Common Stock on the
date such Option is granted. Notwithstanding the foregoing, the per share
exercise price with respect to an Option that is a substitute award for options
held by optionees of the acquired entity may be less than 100% of the Fair
Market Value of the Common Stock on the date such Option is granted if such
exercise price is based on a formula set forth in the terms of the options held
by such optionees or in the terms of the agreement providing for such merger or
other acquisition that satisfies the requirements of (i) Section 409A of the
Code, if such options held by such optionees are not intended to qualify as
Incentive Stock Options, and (ii) Section 424(a) of the Code, if such options
held by such optionees are intended to qualify as Incentive Stock Options. In
the case of an Incentive Stock Option granted to a Participant who, at the time
of grant of such Option, owns stock representing more than ten percent (10%) of
the voting power of all classes of stock of the Company or any Parent or
Subsidiary, then the exercise price shall be no less than 110% of the Fair
Market Value of the Common Stock on the date of grant. Notwithstanding anything
herein to the contrary, except as provided in Section 2(c), without the prior
approval of the Company’s stockholders, neither the Company nor the Board will
take any action to amend or modify any Award to lower the exercise or conversion
price applicable to such Award and, at any time when the exercise price of an
Option is above the Fair Market Value of the Common Stock, without the prior
approval of the Company’s stockholders (except in the case of a Change of
Control (as defined below), neither the Company nor the Board will take any
action to otherwise cancel and re-grant or exchange an outstanding Option for
cash or another Award.

e.    Duration of Options. Subject to the provisions of the Plan, including
Section 2(a), each Option shall be exercisable at such times and subject to such
terms and conditions as the Board may specify in the applicable Stock Option
Agreement; provided, that the term of any Incentive Stock Option may not be more
than ten (10) years from

 

3



--------------------------------------------------------------------------------

the date of grant. In the case of an Incentive Stock Option granted to a
Participant who, at the time of grant of such Option, owns stock representing
more than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the term of the Option shall be no longer
than five (5) years from the date of grant.

f.    Payment Upon Exercise. Common Stock purchased upon the exercise of an
Option shall be paid for by one or any combination of the following forms of
payment as permitted by the Board in its sole and absolute discretion:

i.    by check payable to the order of the Company;

ii.    only if the Common Stock is then publicly traded, by delivery of an
irrevocable and unconditional undertaking by a creditworthy broker to deliver
promptly to the Company sufficient funds to pay the exercise price, or delivery
by the Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price;

iii.    to the extent permitted in the applicable Stock Option Agreement, by
delivery of shares of Common Stock owned by the Participant (including shares
otherwise deliverable upon exercise of the applicable Option); or

iv.    payment of such other lawful consideration as the Board may determine.

Except as otherwise expressly set forth in a Stock Option Agreement, the Board
shall have no obligation to accept consideration other than cash. The fair
market value of any shares of the Company’s Common Stock or other non-cash
consideration which may be delivered upon exercise of an Option shall be
determined in such manner as may be prescribed by the Board.

g.    Determination of Fair Market Value. If, at the time an Option is granted
under the Plan, the Company’s Common Stock is publicly traded under the Exchange
Act, “Fair Market Value” shall mean (i) if the Common Stock is listed on any
established stock exchange, its fair market value shall be the closing price for
such stock on that date or the closing price as reported on NASDAQ; or (ii) if
the Common Stock is traded in the over-the-counter securities market, then the
average of the high bid and low bid quotations for the Common Stock as published
in The Wall Street Journal. In the absence of an established market for the
Common Stock, the fair market value thereof shall be determined in good faith by
the Board after taking into consideration all factors which it deems
appropriate.

5.    Restricted Stock.

a.    Grants. Subject to the provisions of the Plan, the Board may (i) grant
Awards to a Participant of restricted shares of Common Stock and shall determine
the price, if any, to be paid by the Participant for each restricted share of
Common Stock and (ii) shall provide the right of the Company to repurchase all
or part of such shares at the issue price or other stated or formula price from
the Participant in the event that the conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award (each, a
“Restricted Stock Award”).

b.    Terms and Conditions. The Board shall determine the terms and conditions
of any such Restricted Stock Award. Any stock certificates issued in respect of
a Restricted Stock Award shall be registered in the name of the Participant and,
unless otherwise determined by the Board, deposited by the Participant, together
with a stock power endorsed in blank, with the Company (or its designee). After
the expiration of the applicable restriction periods, the Company (or such
designee) shall deliver the certificates no longer subject to such restrictions
to the Participant or, if the Participant has died, to the beneficiary
designated by a Participant, in a manner determined by the Board, to receive
amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”). In the absence of an
effective designation by a Participant, Designated Beneficiary shall mean the
Participant’s estate. Participants in whose name Restricted Stock Awards are
granted shall be entitled to receive all dividends and other distributions paid
with respect to those shares, unless determined otherwise by the Board.
Notwithstanding the foregoing, dividends credited/payable in connection with
Restricted Stock Awards that are not yet vested shall be subject to the same
restrictions and risk of forfeiture as the underlying Restricted Stock Awards
and shall not be paid until the underlying Restricted Stock Awards vest.

 

4



--------------------------------------------------------------------------------

6.    Other Stock-Based Awards. Subject to the terms of the Plan, the Board
shall have the right to grant other Awards based upon the Common Stock having
such terms and conditions as the Board may determine, including, without
limitation, the grant of shares based upon certain conditions, the grant of
securities convertible into Common Stock and the grant of stock appreciation
rights (which shall be subject to the same terms as Options, as applicable),
phantom stock awards, performance stock, deferred stock, restricted stock units,
shares of Common Stock not subject to any restrictions or other stock units.
Prior to settlement or forfeiture, a restricted stock unit or other stock unit
agreement may, at the Board’s discretion, provide a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all dividends paid on one share of Common Stock while the restricted stock
unit or other stock unit is outstanding. Dividend equivalents may be converted
into additional stock units and may be made subject to the same conditions and
restrictions as the stock units to which they attach. Notwithstanding the
foregoing, dividends or dividend equivalents credited/payable in connection with
restricted stock units or other stock units that are not yet vested shall be
subject to the same restrictions and risk of forfeiture as the underlying
restricted stock units or other stock units and shall not be paid until the
underlying restricted stock units or other stock units vest. Except as
explicitly contemplated in this Section 6 with respect to restricted stock units
or other stock units, dividend equivalent rights shall not be granted alone or
in connection with any Award under the Plan.

7.    Performance and Incentive Awards.

a.    Performance Conditions. The right of a Participant to exercise or receive
a grant or settlement of any Award, and the timing thereof, may be subject to
such performance conditions as may be specified by the Board. The Board may use
such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions and may exercise its
discretion to reduce the amounts payable under any Incentive Award subject to
performance conditions. “Incentive Awards” shall mean a cash Award subject to
the attainment of performance goals over a performance period. “Performance
Award” means a stock-based Award subject to the attainment of performance goals
over a performance period.

b.    Performance Goals Generally. The Committee may determine that such
Performance Awards or Incentive Awards shall be granted, exercised and/or
settled upon achievement of any one performance goal or that two or more of the
performance goals must be achieved as a condition to grant, exercise and/or
settlement of such Performance Awards or Incentive Awards. Performance goals may
differ for Performance Awards or Incentive Awards granted to any one Participant
or to different Participants.

c.    Business Criteria. The Committee may establish performance goals that are
measured either individually, alternatively or in any combination, applied to
either the Company as a whole or to a specified subsidiary or business unit, and
measured over a performance period, on an absolute basis or relative to a
pre-established target to a previous year’s result or to a designated comparison
group, either based on United States Generally Accepted Accounting Principles
(“GAAP”) or non-GAAP financial results, in each case as specified by the
Committee in the Award. The business criteria that the Committee may use in
establishing performance goals for such an Award include, among others: economic
value added; earnings before interest, taxes, depreciation and amortization;
earnings before interest and taxes; cash flow; earnings per share; operating
income; operating income before income taxes; net income; net income before
income taxes; operating margin; ratio of debt to stockholder’s equity; reduction
of debt, return on equity; return on assets; return on invested capital;
revenue; total shareholder return; market penetration; total market
capitalization and enterprise value; business retention; new product generation;
cost controls and targets (including costs of capital); customer satisfaction;
employee satisfaction; agency ratings; management of employment practices and
employee benefits; supervision of litigation and information technology;
implementation of business process controls; recruiting and retaining personnel;
geographical expansion; clinical and product developments; or regulatory
milestones. For the avoidance of doubt, the performance goals associated with
the business criteria can be measured on an absolute basis or relative to a
group of companies, entities, or other forms of external benchmarks. A
“performance period” shall be a calendar year, fiscal year of the Company or
other longer or shorter period designated by the Compensation Committee.

d.    Settlement of Performance Awards; Other Terms. Settlement of Performance
Awards or Incentive Awards shall be in cash, Stock, other Awards or other
property, in the discretion of the Committee. The Committee

 

5



--------------------------------------------------------------------------------

may, in its discretion, reduce the amount of a settlement otherwise to be made
in connection with Incentive Awards. The Committee shall specify the
circumstances in which such Performance Awards or Incentive Awards shall be paid
or forfeited in the event of termination of Service by the Participant prior to
the end of a performance period or settlement of Performance Awards or Incentive
Awards.

8.    General Provisions Applicable to Awards.

a.    Transferability of Awards. Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution, and, during the life of the Participant, shall be
exercisable only by the Participant. Further, and notwithstanding the foregoing,
to the extent permitted by the Board, the person to whom an Award is initially
granted (the “Grantee”) may transfer an Award to any “family member” of the
Grantee (as such term is defined in Section A.1(a)(5) of the General
Instructions to Form S-8 under the Securities Act of 1933, as amended (“Form
S-8”)), to trusts solely for the benefit of such family members and to
partnerships in which such family members and/or trusts are the only partners;
provided that, (i) as a condition thereof, the transferor and the transferee
must execute a written agreement containing such terms as specified by the
Board, and (ii) the transfer is pursuant to a gift or a domestic relations order
to the extent permitted under the General Instructions to Form S-8. Except to
the extent specified otherwise in the agreement the Board provides for the
Grantee and transferee to execute, all vesting, exercisability and forfeiture
provisions that are conditioned on the Grantee’s continued employment or service
shall continue to be determined with reference to the Grantee’s employment or
service (and not to the status of the transferee) after any transfer of an Award
pursuant to this Section 8(a), and the responsibility to pay any taxes in
connection with an Award shall remain with the Grantee notwithstanding any
transfer other than by will or intestate succession.

b.    Documentation. Each Award under the Plan shall be evidenced by a written
instrument (which may be electronic) in such form as the Board shall determine
or as executed by an officer of the Company pursuant to authority delegated by
the Board. Each Award may contain terms and conditions in addition to those set
forth in the Plan, provided that such terms and conditions do not contravene the
provisions of the Plan or applicable law.

c.    Board Discretion. The terms of each type of Award need not be identical,
and the Board need not treat Participants uniformly.

d.    Additional Award Provisions. The Board may, in its sole discretion,
include additional provisions in any Stock Option Agreement, Restricted Stock
Award or other Award granted under the Plan, including without limitation
restrictions on transfer, repurchase rights, commitments to pay cash bonuses, to
transfer other property to Participants upon exercise of Awards, or transfer
other property to Participants upon exercise of Awards, or such other provisions
as shall be determined by the Board; provided that such additional provisions
shall not be inconsistent with any other term or condition of the Plan or
applicable law; provided, however, that except as provided in Section 5 or 6, a
Participant shall have no dividend rights, voting rights or other rights as a
shareholder with respect to any shares of Common Stock covered by his or her
Award prior to the issuance of such shares (as evidenced by an appropriate entry
on the books of the Company or a duly authorized transfer agent of the Company),
and except as provided in Sections 3(c), 5 and 6, no adjustment shall be made
for cash dividends or other rights for which the record date is prior to the
date when such shares are issued.

e.    Termination of Status. The Board shall determine the effect on an Award of
the disability (as defined in Code Section 22(e)(3)), death, retirement,
authorized leave of absence or other change in the employment or other status of
a Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award, subject to
applicable law and the provisions of the Code related to Incentive Stock
Options.

 

6



--------------------------------------------------------------------------------

f.    Change of Control of the Company.

i.    Unless otherwise expressly provided in the applicable Stock Option
Agreement or Restricted Stock Award or other Award, in connection with the
occurrence of a Change of Control (as defined below), the Board shall, in its
sole discretion as to any outstanding Award (including any portion thereof; on
the same basis or on different bases, as the Board shall specify), take one or
any combination of the following actions:

A.    make appropriate provision for the continuation of such Award by the
Company or the assumption of such Award by the surviving or acquiring entity and
by substituting on an equitable basis for the shares then subject to such Award
either (x) the consideration payable with respect to the outstanding shares of
Common Stock in connection with the Change of Control, (y) shares of stock of
the surviving or acquiring corporation, or (z) such other securities as the
Board deems appropriate, the Fair Market Value of which shall not materially
differ from the Fair Market Value of the shares of Common Stock subject to such
Award immediately preceding the Change of Control (as determined by the Board in
its sole discretion);

B.    accelerate the date of exercise or vesting of such Award;

C.    permit the exchange of such Award for the right to participate in any
stock option or other employee benefit plan of any successor corporation;

D.    provide for the repurchase of the Award for an amount equal to the
difference of (i) the consideration received per share for the securities
underlying the Award in the Change of Control minus (ii) the per share exercise
price of such securities. Such amount shall be payable in cash or the property
payable in respect of such securities in connection with the Change of Control.
The value of any such property shall be determined by the Board in its
discretion; or

E.    Solely with respect to transactions described in Section 8(f)(i)(F)(c)
below, provide for the termination of such Award immediately prior to the
consummation of the Change of Control; provided that no such termination will be
effective if the Change of Control is not consummated.

F.    For the purpose of this Agreement, a “Change of Control” shall mean:

(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of the then outstanding
shares of voting stock of the Company (the “Voting Stock”); provided, however,
that any acquisition by the Company or its subsidiaries, or any employee benefit
plan (or related trust) of the Company or its subsidiaries of 20% or more of
Voting Stock shall not constitute a Change of Control; and provided, further,
that any acquisition by a corporation with respect to which, following such
acquisition, more than 50% of the then outstanding shares of common stock of
such corporation, is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the Voting Stock immediately prior to such acquisition in substantially the
same proportion as their ownership, immediately prior to such acquisition, of
the Voting Stock, shall not constitute a Change of Control; or

(b)    Any transaction which results in the Continuing Directors (as defined in
the Certificate of Incorporation of the Company) constituting less than a
majority of the Board of Directors of the Company; or

(c)    The consummation of (i) a reorganization, merger or consolidation (any of
the foregoing, a “Merger”), in each case, with respect to which the individuals
and entities who were the beneficial owners of the Voting Stock immediately
prior to such Merger do not, following such Merger, beneficially own, directly
or indirectly, more than 50% of the then outstanding shares of common stock of
the corporation resulting from the Merger (the “Resulting Corporation”) as a
result of the individuals’ and entities’ shareholdings in the Company
immediately prior to the consummation of the

 

7



--------------------------------------------------------------------------------

Merger and without regard to any of the individuals’ and entities’ shareholdings
in the Resulting Corporation immediately prior to the consummation of the
Merger, (ii) a complete liquidation or dissolution of the Company, or (iii) the
sale or other disposition of all or substantially all of the assets of the
Company, excluding a sale or other disposition of assets to a subsidiary of the
Company.

g.    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company or termination of an Award under Section 8(f)(i)(E),
the Board shall notify each Participant as soon as practicable prior to the
effective date of such proposed transaction. The Board in its sole discretion
may provide for a Participant to have the right to exercise his or her Award
until fifteen (15) days prior to such transaction as to all of the shares of
Common Stock covered by the Option or Award, including shares as to which the
Option or Award would not otherwise be exercisable, which exercise may in the
sole discretion of the Board, be made subject to and conditioned upon the
consummation of such proposed transaction. In addition, the Board may provide
that any Company repurchase option applicable to any shares of Common Stock
purchased upon exercise of an Option or Award shall lapse as to all such shares
of Common Stock, provided the proposed dissolution and liquidation takes place
at the time and in the manner contemplated. To the extent it has not been
previously exercised, an Award will terminate upon the consummation of such
proposed action.

h.    Assumption of Options Upon Certain Events. In connection with a merger or
consolidation of an entity with the Company or the acquisition by the Company of
property or stock of an entity, the Board may grant Awards under the Plan in
substitution for stock and stock-based awards issued by such entity or an
affiliate thereof. The substitute Awards shall be granted on such terms and
conditions as the Board considers appropriate in the circumstances.

i.    Parachute Payments and Parachute Awards. Notwithstanding the provisions of
Section 8(f), if, in connection with a Change of Control described therein, a
tax under Section 4999 of the Code would be imposed on the Participant (after
taking into account the exceptions set forth in Sections 280G(b)(4) and
280G(b)(5) of the Code), then the number of Awards which shall become
exercisable, realizable or vested as provided in such Section shall be reduced
(or delayed), to the minimum extent necessary, so that no such tax would be
imposed on the Participant (the Awards not becoming so accelerated, realizable
or vested, the “Parachute Awards”); provided, however, that if the “aggregate
present value” of the Parachute Awards would exceed the tax that, but for this
sentence, would be imposed on the Participant under Section 4999 of the Code in
connection with the Change of Control, then the Awards shall become immediately
exercisable, realizable and vested without regard to the provisions of this
sentence. For purposes of the preceding sentence, the “aggregate present value”
of an Award shall be calculated on an after-tax basis (other than taxes imposed
by Section 4999 of the Code) and shall be based on economic principles rather
than the principles set forth under Section 280G of the Code and the regulations
promulgated thereunder. All determinations required to be made under this
Section 8(i) shall be made by the Company.

j.    Amendment of Awards. The Board may amend, modify or terminate any
outstanding Award including, but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option, provided that the Participant’s consent to such action shall be required
unless the Board determines that the action, taking into account any related
action, (i) would not materially and adversely affect the Participant or that
any such adverse effect has been adequately compensated or (ii) is required or
advisable in order for the Company, the Plan or the Award to satisfy any law or
regulation or to meet the requirements of or avoid adverse financial accounting
consequences under any accounting standard; and provided further that without
the prior approval of the Company’s stockholders, neither the Company nor the
Board will take any action to amend or modify any Option or stock appreciation
right to lower the exercise or conversion price applicable to such Award and, at
any time when the exercise price of an Option or stock appreciation right is
above the Fair Market Value of the Common Stock, without the prior approval of
the Company’s stockholders (except in the case of a Change of Control, neither
the Company nor the Board will take any action to otherwise cancel and re-grant
or exchange an outstanding Option or stock appreciation right for cash or
another Award.

k.    Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been

 

8



--------------------------------------------------------------------------------

satisfied, including any applicable securities laws and any applicable stock
exchange or stock market rules and regulations, and (iii) the Participant has
executed and delivered to the Company such representations or agreements as the
Company may consider appropriate to satisfy the requirements of any applicable
laws, rules, or regulations.

l.    Acceleration. The Board may at any time provide that any Award shall
become immediately exercisable in full or in part, or that any other stock-based
Awards may become exercisable in full or in part or free of some or all
restrictions or conditions, or otherwise realizable in full or in part, as the
case may be, despite the fact that the foregoing actions may (i) cause the
application of Sections 280G and 4999 of the Code if a Change of Control of the
Company occurs, or (ii) disqualify all or part of the Option as an Incentive
Stock Option. In addition, the Board may, in its sole discretion, and in all
instances subject to any relevant tax and accounting considerations which may
adversely impact or impair the Company, extend the dates during which all or any
particular Options or Awards granted under the Plan may be exercised.

m.    Participation in Foreign Countries. The Board shall have the authority to
adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of foreign countries in which
the Company or its Subsidiaries may operate to assure the viability of the
benefits from Awards granted to Participants performing services in such
countries and to meet the objectives of the Plan.

n.    Agreement to Repayments of Incentive Compensation When Repayments Are
Required Under Federal Law. This provision applies to any policy adopted by
NASDAQ (or any other exchange on which the securities of the Company are listed)
pursuant to Section 10D of the Securities Exchange Act of 1934. To the extent
any such policy requires the repayment of incentive-based compensation received
by a Participant, whether paid pursuant to an Award granted under this Plan or
any other plan of incentive-based compensation maintained in the past or adopted
in the future by the Company, in consideration of the receipt of an Award under
this Plan, the Participant agrees to the repayment of such amounts to the extent
required by such policy and applicable law.

o.    Company Recoupment Policy. Subject to the terms and conditions of the
Plan, to the extent applicable, Awards under the Plan shall be subject to any
recovery, recoupment, clawback and/or other forfeiture policy maintained by the
Company from time to time.

9.    Withholding. The Company shall have the right to deduct from payments of
any kind otherwise due to the optionee or recipient of an Award any federal,
state, or local taxes of any kind required by law to be withheld with respect to
any shares issued upon exercise of Options under the Plan or the purchase of
shares subject to the Award. Subject to the prior approval of the Board, which
may be withheld in its sole discretion, the optionee or recipient of an Award
may elect to satisfy such obligation, in whole or in part, (a) by causing the
Company to withhold shares of Common Stock otherwise issuable pursuant to the
exercise of an Option or the purchase of shares subject to an Award or (b) by
delivering to the Company shares of Common Stock already owned by the optionee
or Award recipient of an Award. The shares so delivered or withheld shall have a
fair market value of the shares used to satisfy such withholding obligation as
shall be determined by the Company as of the date that the amount of tax to be
withheld is to be determined (up to the minimum required withholding rate for
the Participant, or such other rate that will not cause an adverse accounting
consequence or cost). An optionee or recipient of an Award who has made an
election pursuant to this Section 9 may only satisfy his or her withholding
obligation with shares of Common Stock which are not subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements.

10.    No Exercise of Option if Engagement or Employment Terminated for Cause.
If the employment or engagement of any Participant is terminated “for Cause”,
the Award may terminate, upon a determination of the Board, on the date of such
termination and the Option shall thereupon not be exercisable to any extent
whatsoever and the Company shall have the right to repurchase any shares of
Common Stock subject to a Restricted Stock Award whether or not such shares have
vested. For purposes of this Section 10, “for Cause” shall be defined as
follows: (i) if the Participant has executed an employment agreement, the
definition of “cause” contained therein, if any, shall govern, or (ii) if the
Participant has not executed an employment agreement in which the definition of
“cause” is provided, conduct, as determined by the Board of Directors, involving
one or more of the following: (a) gross misconduct or inadequate performance by
the Participant which is injurious to the Company; or (b) the commission of an
act of embezzlement, fraud or theft, which results in economic loss, damage or
injury to the Company; or (c) the unauthorized disclosure of any trade secret or
confidential information of the Company (or any client, customer,

 

9



--------------------------------------------------------------------------------

supplier, or other third party who has a business relationship with the Company)
or the violation of any noncompetition or nonsolicitation covenant or assignment
of inventions obligation with the Company; or (d) the commission of an act which
constitutes unfair competition with the Company or which induces any customer or
prospective customer of the Company to breach a contract with the Company or to
decline to do business with the Company (to the extent such restriction is
enforceable under applicable state law); or (e) the indictment or conviction of
the Participant for a felony or serious misdemeanor offense, either in
connection with the performance of his or her obligations to the Company or
which shall adversely affect the Participant’s ability to perform such
obligations; or (f) the commission of an act of fraud or breach of fiduciary
duty which results in loss, damage or injury to the Company; or (g) the failure
of the Participant to perform in a material respect his or her employment,
consulting or advisory obligations without proper cause. The Board may in its
discretion waive or modify the provisions of this Section 10 at a meeting of the
Board with respect to any individual Participant with regard to the facts and
circumstances of any particular situation involving a determination under this
Section 10.

11.    Miscellaneous.

a.    Definitions.

i.    “Company”, for purposes of eligibility under the Plan, shall include any
present or future subsidiary corporations of Hologic, Inc., as defined in
Section 424(f) of the Code (a “Subsidiary”), and any present or future parent
corporation of Hologic, Inc., as defined in Section 424(e) of the Code. For
purposes of Awards other than Incentive Stock Options, the term “Company” shall
include any other business venture in which the Company has a direct or indirect
significant interest, as determined by the Board in its sole discretion.

ii.    “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.

iii.    “Employee” for purposes of eligibility under the Plan shall include a
person to whom an offer of employment has been extended by the Company.

b.    No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan. Except as specifically provided by
the Board in any particular case, the loss of existing or potential profit and
Awards granted under this Plan will not constitute an element of damages in the
event of termination of an employment relationship even if the termination is in
violation of an obligation of the Company to the Participant.

c.    Compliance with Law. The Company shall not be required to sell or issue
any shares of Common Stock under any Award if the sale or issuance of such
shares would constitute a violation by the Participant, any other individual
exercising an Option, or the Company of any provision of any law or regulation
of any governmental authority, including without limitation any federal or state
securities laws or regulation. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of any share
subject to an Award on any security exchange or under any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the issuance or purchase of shares hereunder, no shares of Common Stock
may be issued or sold to the Participant or any other individual exercising an
Option pursuant to such Award unless such listing, registration, qualification,
consent, or approval shall have been effected or obtained free of any conditions
not acceptable to the Company, and any delay caused thereby shall in no way
effect the date of termination of the Award. Any determination in this
connection by the Board shall be final, binding and conclusive. The Company may,
but shall in no event be obligated to, register any securities covered hereby
pursuant to the Securities Act. The Company shall not be obligated to take any
affirmative action in order to cause the exercise of an Option or the issuance
of shares of Common Stock pursuant to the Plan to comply with any law or
regulation of any governmental authority. As to any jurisdiction that expressly
imposes that an Option shall not be exercised until the shares of Common Stock
covered by such Option are registered or exempt from registration, the exercise
of such Option (under circumstances in which the laws of such jurisdiction
apply) shall be deemed conditioned up on the effectiveness of such registration
or availability of such an exemption.

 

10



--------------------------------------------------------------------------------

d.    No Rights As Stockholder. Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder thereof.

e.    Effective Date and Term of Plan. This Plan was originally adopted on
March 11, 2008. This amendment and restatement of the Plan is effective as of
March 14, 2018, subject to ratification by the stockholders of the Company at
the Annual Meeting of Stockholders to be held on such date. No Awards shall be
granted under the Plan after the completion of ten years from the date on which
the Plan is last approved by the stockholders, but Awards previously granted may
extend beyond that date; provided, however, that Incentive Stock Options may not
be granted under the Plan after November 7, 2027. For the avoidance of doubt,
this amendment and restatement is not intended, and shall not be interpreted to,
modify any Awards granted prior to March 14, 2018 to the extent such
modification would result in a loss of deductibility under Code Section 162(m).

f.    Amendment of Plan. The Board of Directors may, at any time, suspend or
terminate the Plan or revise or amend it in any respect whatsoever. An Amendment
shall be contingent on approval of the Company’s stockholders to the extent
stated by the Board, required by applicable law or required by applicable stock
exchange listing requirements.

g.    Non-Exclusivity of Plan. Neither the adoption of this Plan by the Board
nor the submission of this Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as either may deem desirable, including
without limitation, the granting of restricted stock or stock options otherwise
than under this Plan, and such arrangements may be either generally applicable
or applicable only in specific cases.

h.    Unfunded Plan. The Plan is intended to be an unfunded plan. Participants
are and shall at all times be general creditors of the Company with respect to
their Awards. If the Board or the Company chooses to set aside funds in a trust
or otherwise for the payment of Awards under the Plan, such funds shall at all
times be subject to the claims of the creditors of the Company in the event of
its bankruptcy or insolvency.

i.    Specified Employee Delay. To the extent any payment under this Plan is
considered deferred compensation subject to the restrictions contained in
Section 409A of the Code, and to the extent necessary to avoid the imposition of
taxes under Section 409A of the Code, such payment may not be made to a
specified employee (as determined in accordance with a uniform policy adopted by
the Company with respect to all arrangements subject to Section 409A of the
Code) upon separation from service (within the meaning of Section 409A of the
Code) before the date that is six months after the specified employee’s
separation from service (or, if earlier, the specified employee’s death). Any
payment that would otherwise be made during this period of delay shall be
accumulated and paid on the sixth month plus one day following the specified
employee’s separation from service (or, if earlier, as soon as administratively
practicable after the specified employee’s death).

j.    Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to any applicable conflicts of law principles.

 

11



--------------------------------------------------------------------------------

Approvals

 

Amended and Restated 2008 Equity Incentive Plan

adopted by the Board of Directors on:

   January 9, 2013

Amended and Restated 2008 Equity Incentive Plan

approved by the Stockholders on:

   March 11, 2013

Amended and Restated 2008 Equity Incentive Plan

adopted by the Board of Directors on:

   December 15, 2017

Amended and Restated 2008 Equity Incentive Plan

approved by the Stockholders on:

   March 14, 2018

 

12